[g20170802185622790687.jpg]

EXHIBIT 10.3

 

Confidential

 

March 21, 2017

 

Michael Cloonan

 

Dear Mike:

 

At Sage, our mission is to make life better for patients with central nervous
systems diseases by discovering, developing, and delivering important new
medicines to the market. Our success results from our people creating products
with benefits for patients coupled with our drive to excel in all areas of our
business.

 

On behalf of Sage Therapeutics, (the “Company”), I am pleased to extend an offer
of employment to you.  You have made an outstanding impression, and we welcome
you to join our team and our quest to make a difference for patients.  The
purpose of this letter is to summarize the terms of your employment with the
Company.

 

 

Position

Chief Business Officer, Reporting to Jeff Jonas, Chief Executive Officer

 

This position is a key factor in SAGE’s continued success, and we are confident
that it will be an exciting opportunity for you as well.  In considering this
role, we ask that you agree to devote your full business time, best efforts,
skill, knowledge, attention, and energies to the advancement of the Company's
business and interests and to the performance of your duties and
responsibilities as an employee of the Company.

 

Compensation

Your base rate of compensation will be $18,333.34 bi-monthly (annualized rate of
$440,000.00), less all applicable federal, state, and local taxes and
withholdings, to be paid in installments in accordance with the Company's
standard payroll practices.  Such base salary may be adjusted from time to time
in accordance with normal business practices and at the sole discretion of the
Company.

 

In addition, you will be eligible to participate in the Sage Bonus Plan at an
annual target of 40% of your base salary, which will be prorated based upon your
date of hire.  This discretionary bonus will be based on the Company’s
assessment and attainment of corporate and individual goals.

[g20170802185622824687.jpg]

P (617) 299-8380  •  F (617) 299-8379  •  215 First Street, Cambridge, MA 02142

 

--------------------------------------------------------------------------------

[g20170802185622790687.jpg]

 

 

 

Subject to the approval and in connection with the commencement of your
employment, you will be granted a non-qualified stock option to purchase 185,000
shares of the Company’s common stock (the “Option”).  The Option will be granted
on the first business day of the month following the commencement of your
employment.  The exercise price of the Option will be at least equal to the fair
market value of the Company’s common stock on the date of grant.  The Option
will be subject to the terms and conditions of the Company’s then-current
inducement stock option plan and form of stock option agreement (the “Plan
Documents”).  The Option will vest as follows: the Option will become
exercisable as to 25% of the shares on the first anniversary of the Vesting
Commencement Date, as defined below; and thereafter, shall become exercisable as
to the remaining 75% of the shares in 36 equal monthly installments at the end
of each month following the first anniversary of the Vesting Commencement Date
until fully vested. Vesting is contingent on your continued full-time employment
with the Company and subject to the other terms of the Plan Documents.  The
Vesting Commencement Date is your date of hire with the Company

 

Sign On Bonus

The company will provide you with a sign-on bonus of $125,000 which will be
subject to customary deductions and withholdings as required by law.  If you
should for any reason voluntarily terminate your employment with Sage within the
first 12 months of receiving the sign-on bonus, you agree to return the gross
amount of the payment within 30 days of your departure date.  If you voluntarily
terminate your employment with Sage within 13-24 months of receiving the bonus,
you agree to return to the Company 50% of the gross amount of the sign on
bonuses.

 

Benefits

 

Because we care about the well-being of our employees, we are pleased to provide
you with a comprehensive benefits and wellness package.  This is meant to assist
you in staying healthy, planning for the future, and developing your
career.  Our benefits currently include medical, dental, vision, vacation,
wellness benefit, flexible-spending accounts, 401k, and much more.  Additional
information about these benefits is outlined in the enclosed summary.

 

Eligibility for Employment

For purposes of federal immigration law, you will be required to provide the
Company documentary evidence that you are eligible for employment in the United
States and evidence of your identity.  This requirement applies to U.S.
citizens, as well as foreign nationals.  Such documentation must be provided to
the Company within three (3) business days of your date of hire.  Please bring
the appropriate documents with you on your first day of employment.

 

As a condition of your employment, you will be required to execute the
“Agreement Concerning Loyalty, Confidential Business Information, Inventions and
Post-Employment Activity” (the “Agreement”).  

 

[g20170802185622824687.jpg]

P (617) 299-8380  •  F (617) 299-8379  •  215 First Street, Cambridge, MA 02142

 

--------------------------------------------------------------------------------

[g20170802185622790687.jpg]

 

 

Employment Relationship

While we hope for a long and mutually beneficial relationship, you acknowledge
that this letter does not constitute a contract of employment for any particular
period of time and does not affect the at-will nature of the employment
relationship with the Company.  Either you or Sage has the right to terminate
your employment at any time.

 

 

Prior Obligations

By signing this letter, you represent that you are not bound by any employment
contract, restrictive covenant, or other restriction preventing you from
entering into employment with or carrying out your responsibilities for the
Company, or which is in any way inconsistent with the terms of this
letter.  Please note that this offer letter is your formal offer of employment
and supersedes any and all prior or contemporaneous agreements, discussions, and
understandings, whether written or oral, relating to the subject matter of this
letter or your employment with the Company.  The resolution of any disputes
under this letter will be governed by Massachusetts law.

 

If this letter correctly sets forth the initial terms under which you will be
employed by the Company, please sign this letter in the space provided below and
return it to me along with the signed Agreement Concerning Loyalty, Confidential
Business Information, Inventions and Post-Employment Activity.  This offer will
remain open for two business days from the date of this letter.  This offer is
contingent on satisfactory drug test, background check and reference checks.

 

We are very enthusiastic about having you join our team!  We believe you will
make a critical contribution to our success and believe that the opportunities
presented will allow you significant personal and professional growth.  We hope
that you will find Sage a rewarding experience.  If you have any questions
please do not hesitate to call anytime.

 

Very truly yours,

 

Sage Therapeutics

 

By:

 

Erin Lanciani

 

 

SVP, People & Organizational Strategy

 

/s/ Michael Cloonan

 

3/24/2017

 

4/24/2017

Signature

 

Date

 

Start Date

 

[g20170802185622824687.jpg]

P (617) 299-8380  •  F (617) 299-8379  •  215 First Street, Cambridge, MA 02142

 